Citation Nr: 0800259	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a disability rating in excess of 30 
percent for a left shoulder disability.

3.  Entitlement to a disability rating in excess of 30 
percent for a cervical spine disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to June 
1981 and September 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In March 2007, the veteran requested an increased disability 
rating for his migraines.  This matter is, accordingly, 
referred to the RO for the appropriate action.

In August 2007, the veteran testified before the Board during 
a hearing at the RO.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's left shoulder disability is characterized 
by pain and limitation of motion.  There is no evidence of 
ankylosis of scapulohumeral articulation or impairment of the 
humerus.

2.  The veteran's cervical spine disability is characterized 
by severe limitation of motion, tenderness, and pain.  The 
veteran's cervical spine is not ankylosed, nor is the veteran 
bedridden or required to a neck brace.

3.  The veteran's left upper extremity radiculopathy is not 
characterized by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4 and 4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003), Diagnostic Code 5293 (effective prior to 
September 23, 2002); Diagnostic Code 5243 (effective from 
September 23, 2002); Diagnostic Codes 5242, 5243 (effective 
from September 26, 2003).

3.  The criteria for an initial disability rating in excess 
of 10 percent for left upper extremity radiculopathy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31,  
4.124a, Diagnostic Code 8515 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2003, September 2005, and April 2007 
letters, with respect to the claims of entitlement to service 
connection and increased disability ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2003, September 2005, and April 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  The Board 
notes that these claims were initiated prior to the enactment 
of VCAA.  In this case, the record contains an May 2007 
supplemental statement of the case following the April 2007 
letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2003, September 2005, and April 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Kaiser 
Permanent, and VA examination reports dated in July 1999, 
August 2000, March 2002, January 2004, March 2005, and March 
2006.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the April 
2007 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Procedural Background

The veteran was awarded service connection for a left 
shoulder disability, by means of a rating decision dated in 
March 1993; an initial disability rating of 10 percent was 
assigned.  At that time, the RO also held that service 
connection for a cervical spine disorder was not warranted.  

In May 1995, the veteran submitted claims of entitlement to 
service connection for a right shoulder disorder, a left 
great toe disorder, and a right little finger disorder; 
entitlement to a rating in excess of 10 percent for a left 
shoulder disability; and he attempted to reopen his claim of 
entitlement to service connection for a cervical spine 
disorder.  In November 1995, the RO held that service 
connection was warranted for a left great toe disability and 
a right little finger disability.  Service connection, 
however, was not warranted for a right shoulder disorder.  
Additionally, the RO held that new and material evidence had 
not been presented to reopen the matter of entitlement to 
service connection for a cervical spine disorder and that a 
rating in excess of 10 percent for a left shoulder disability 
was not warranted.  The veteran presented a timely notice of 
disagreement with respect to the issues of entitlement to 
service connection for a cervical spine disorder and 
entitlement to an increased disability rating for a left 
shoulder disability.  A statement of the case (SOC) was 
issued in June 1996.  The veteran failed to report for 
hearings scheduled in August 1996, November 1996, January 
1997, October 1997, and November 1997.   At no point, did the 
veteran perfect his appeal. 

On November 24, 1997, the veteran withdrew his request for a 
hearing and indicated that he might request a hearing at a 
later date if the benefits he sought were not granted.  The 
RO construed this statement as a new claim for benefits.  In 
February 1998, the RO held that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a cervical spine disorder and that a 
disability rating in excess of 10 percent for a left shoulder 
disability was not warranted.  The veteran's notice of 
disagreement was received in December 1998.  An SOC was 
issued in February 1999 and the veteran perfected his appeal 
in April 1999.  By means of a supplemental statement of the 
case (SSOC) dated in October 1999, notice given in November 
1999, the veteran was awarded service connection for a 
cervical spine disability, as secondary to his left shoulder 
disability, effective November 24, 1997.  A 10 percent rating 
was assigned to the veteran's cervical spine disability.  

On November 15, 1999, the RO received a statement from the 
veteran, which indicated that the veteran wished to drop all 
his appeals that were in process.  

On April 17, 2000, the veteran requested an increased rating 
for his service-connected left shoulder disability.  Although 
the veteran did not submit a specific request, this was also 
construed as a claim of entitlement to an increased rating 
for his cervical spine disability.

In March 2000, the veteran underwent a left shoulder 
arthroscopy and Bankart repair.  By means of a May 2000 
rating decision, the RO granted 38 C.F.R. § 4.30 benefits for 
the period from March 24, 2000, to May 1, 2000, due to his 
left shoulder surgery.  The matter of entitlement to an 
increased rating for his left shoulder disability was 
deferred.  

On October 10, 2000, the RO received the veteran's notice of 
disagreement, with respect to the October 22, 1999, rating 
action.  The veteran disagreed with the disability rating 
assigned to his cervical spine disability.  The veteran also 
argued that his March 2000 claim for an increased disability 
rating for his left shoulder disability should have been 
construed as a notice of disagreement with the October 22, 
1999, rating action.   

In September 2001, the RO held that the veteran's left 
shoulder disability warranted a disability rating of 30 
percent, effective November 24, 1997, and as of May 1, 2000.  
November 24, 1997, was construed as the date of the reopened 
claim.  

In August 2002, the RO held that the veteran's cervical spine 
disability warranted an increased disability rating of 20 
percent, effective April 17, 2000.  April 17, 2000, was 
construed as the date of receipt of claim.  At that time, the 
RO also continued the previously assigned 30 percent rating 
assigned to the veteran's left shoulder disability.  

In August 2002, the veteran submitted a notice of 
disagreement with the 20 percent rating assigned to his 
cervical spine disability.  A statement of the case was 
issued and the veteran perfected his appeal in a timely 
manner.

In April 2003, the veteran's claims of entitlement to service 
connection for a left elbow disorder and a bilateral shoulder 
disorder were received.

In February 2004, the RO held that service connection was 
warranted for right upper extremity radiculopathy (claimed as 
right shoulder disorder) and awarded a disability rating of 
10 percent, effective September 23, 2002.  The RO also held 
that service connection was warranted for left upper 
extremity radiculopathy (claimed as a left elbow disorder).  
The RO, however, held that the veteran's left upper extremity 
radiculopathy was noncompensable, effective September 23, 
2002.  The entitlement to service connection for right and 
left upper extremity radiculopathy was made effective as of 
September 23, 2002, because it was deemed to be the date of 
the change in VA law allowing entitlement to service 
connection separately for neurological findings.  At that 
time, the RO also continued the 20 percent rating assigned to 
the veteran's cervical spine disability.  

In February 2004, the veteran submitted a notice of 
disagreement with the noncompensable evaluation assigned to 
his left upper extremity radiculopathy.  He also continued to 
allege entitlement to an increased disability rating for his 
cervical spine disability. 

By means of a supplemental statement of the case dated in May 
2005, the RO held that the veteran's cervical spine 
disability warranted a 30 percent rating, effective April 17, 
2000.  The RO also held that the veteran's left upper 
extremity radiculopathy warranted a 10 percent disability 
rating, effective September 23, 2002.  Additionally, the RO 
continued the 30 percent evaluation assigned to the veteran's 
left shoulder disability.  

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, as secondary to his service-connected 
disabilities, was received in May 2005.

In April 2006, the RO continued the assigned evaluation of 30 
percent for the veteran's left shoulder disability.  At that 
time, the RO held that service connection was not warranted 
for a depressive disorder as secondary to the veteran's 
service-connected disabilities.  In May 2006, the veteran 
submitted a notice of disagreement with respect to the denial 
of entitlement to service connection for depression  

In September 2007, the veteran presented testimony before the 
Board during a hearing at the RO.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left Shoulder
The veteran has testified that he is entitled to an increased 
disability rating for his left shoulder disability because he 
experiences severe pain and limitation of motion.  

The veteran's left shoulder disability has been evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  This code provides for a 20 percent evaluation for 
limitation of motion of the major or minor arm when motion is 
possible to the shoulder level.  Limitation of motion to 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major shoulder, and a 20 percent 
evaluation for the minor shoulder.  Limitation of motion to 
25 degrees from the side warrants a 40 percent evaluation for 
the major shoulder, and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a, Code 5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  The Board further notes 
that, under the laws administered by VA, a distinction is 
made between major (dominant) and minor upper extremities for 
rating purposes.  In the present matter, the veteran's left 
shoulder is considered the minor upper extremity.

A review of the medical evidence of record demonstrates that 
the veteran's left shoulder disability is characterized by 
pain and limitation of motion.  The medical evidence includes 
VA treatment records, private treatment records from Kaiser 
Permanente, and VA examination reports dated in July 1999, 
August 2000, March 2002, March 2005, and March 2006.

A June 1999 MRI of the left shoulder demonstrated a Bakart 
lesion with an anterior labral tear, mild Hill-Sachs 
deformity, and intermediate signal intensity within the 
insertion of the supraspinous tendon, compatible with 
tendonitis.  There was no evidence of a rotator cuff tear.  
In July 1999, the veteran presented with complaints of 
chronic left shoulder pain and decreased activity level due 
to pain and apprehension or redislocation.  Physical 
examination of the left upper extremity revealed no erythema 
or edema.  Adduction was to approximately 130 degrees and 
flexion was to approximately 140 degrees.  There was mild 
tenderness to palpation over the acromioclavicular joint.  
Apprehension testing was positive.  There was minimal joint 
laxity.  Neurologically, bicep and tricep reflexes and 
sensation were intact.  Grip strength, wrist 
flexion/extension, finger opposition, and finger abduction 
were 5/5.  The veteran was diagnosed as having an anterior 
shoulder instability, with a history of recurrent 
dislocations.  

Upon VA examination, in July 1999, range of motion testing 
demonstrated flexion to 45 degrees, with pain at 45 degrees, 
actively, and to 80 degrees, passively.  Abduction was to 180 
degrees.  External rotation was to 75 degrees, with pain at 
75 degrees.  Internal rotation was to 40 degrees, with pain 
at 40 degrees, actively, and to 75 degrees, passively.  
Movement against gravity, in the left shoulder, was mildly 
impaired and there appeared to be mild left shoulder weakness 
and an apparent lack of endurance.  No abnormalities of the 
left shoulder were noted on x-ray.  The examiner held that 
the veteran's left shoulder and cervical spine disabilities 
had a minimal effect on his employment and a mild-to-moderate 
effect on his activities of daily living. 

In January 2000, VA treatment records indicate complaints of 
left shoulder pain.  Active range of motion was flexion to 
119 degrees, abduction to 102 degrees, external rotation to 
55 degrees, and internal rotation to 33 degrees, with extreme 
pain and apprehension.  Passive range of motion was flexion 
and abduction to approximately 150 degrees and internal and 
external rotation to approximately 75 degrees.  There was 
tenderness to palpation over the left supraspinatus, bicep 
tendon, anterior/posterior GH joint capsule, deltoid, and 
upper trapezoid.  Sensation, neurotension, reflexes, and 
coordination were intact in the left upper extremities.  The 
veteran was diagnosed as having chronic instability and a 
history of left shoulder dislocations, with flare-ups of pain 
and muscle guarding, possibly due to a dislocation/injury 
sustained while working out/doing push ups last Spring.  

In February 2000, range of motion of the left shoulder was 
flexion and abduction to 160 degrees, internal rotation to 80 
degrees, and external rotation to 75 degrees.  In March 2000, 
range of motion of the left shoulder was flexion to 170 
degrees, abduction to 150 degrees, internal rotation to 90 
degrees, and external rotation to 70 degrees, with 
apprehension and pain.  In March 2000, the veteran underwent 
an left shoulder arthroscopy and Bankart repair to repair his 
left shoulder instability
 
In August 2000, the veteran was afforded a VA examination.  
Motor strength examination of the left shoulder revealed 
weakness and lack of endurance.  Flexion was to 100 degrees, 
abduction was to 95 degrees, and internal rotation was to 
20 degrees.  The veteran could not perform external rotation.  
The veteran's range of motion was affected by weakness, 
fatigue, and lack of endurance.  X-rays revealed a metal 
foreign body embedded in the glenoid fossa; otherwise, there 
was no evidence of fracture, or other osseous or articular 
abnormality. 

In March 2001, left shoulder range of motion was flexion was 
to 150 degrees, abduction to 135 degrees, and external 
rotation was to 50 degrees.  Later in March 2001, external 
rotation was demonstrated to 60 degrees.  A July 2001 
radiographic report demonstrated no evidence of acute osseous 
injury.  

Private treatment records noted tenderness in the left elbow, 
in July 2000.  Flexion was noted to 128 degrees and to 150 
degrees.  The veteran lacked between 15 to 20 degrees of 
extension.  In August 2000, left elbow extension stretch 
exercises were still uncomfortable.  

Upon VA examination, in March 2002, deep tendon reflex of the 
bicep was 2+ and of the left tricep it was 0.  Sensation was 
normal to pinprick and touch in the upper extremities.  Motor 
function of the left deltoid, biceps, and triceps was 4+.  
Left shoulder range of motion was flexion to 135 degrees, 
abduction to 100 degrees, external rotation to 40 degrees, 
internal rotation to 70 degrees.  Range of motion was limited 
by pain and stiffness throughout the ranges of motion.  There 
was no evidence of arthritis, crepitations, swelling, 
inflammation, or warmth.  The veteran was diagnosed as having 
status post left shoulder injury with dislocation, post-
operative with residual scar and limitation of motion.  His 
pain interfered with his ability to concentrate. 

In August 2003, x-rays of the left shoulder revealed Mytek 
sutures at the anterior inferior glenoid and mild 
degenerative joint disease of the glenohumeral joint.  

In December 2003, an MRI of the left shoulder revealed a 
metallic artifact in the region of the anterior bon labrum 
consistent with prior Bankart lesion repair.  There was no 
suggestion of a rotator cuff tear.  The posterior meniscus 
was normal in appearance.  The anterior meniscus appeared 
deformed.  

In May 2004, flexion was to 160 degrees, actively, and to 180 
degrees, passively.  Internal rotation was to 50 degrees 
actively and to 80 degrees passively.  External rotation was 
to 60 degrees actively and to 80 degrees, passively.  

In March 2005, the veteran was afforded  VA examination.  
Flexion was to 125 degrees, actively and passively.  
Extension was to 20 degrees, actively, and to 25 degrees, 
passively.  Abduction was to 90 degrees, actively and 
passively.  Adduction was to 5 degrees, actively, and to 10 
degrees, passively.  Internal rotation was to 35 degrees, 
actively, and to 40 degrees, passively.  External rotation 
was to 25 degrees, actively, and to 30 degrees, passively.  
There was pain on all movements.  

Upon VA examination, in March 2006, flexion was to 110 
degrees, actively and passively.  Dorsiflexion was to 40 
degrees, actively, and to 45 degrees, passively.  Abduction 
was to 60 degrees, actively, and  to 95 degrees, passively.  
Adduction was to 25 degrees, actively and passively.  
Internal rotation was to 40 degrees, actively and passively.  
External rotation was to 40 degrees, actively, and to 
60 degrees, passively.  Pain was the primary limitation 
factor.  With repetitive motion, the left shoulder range of 
motion became grossly slow and deliberate and there was a 
reduction in range of motion averaging 5 to 10 degrees in all 
major planes.  The examiner noted that the veteran 
experienced one to three days per week of increased pain due 
to cool damp weather, during the winter months.  Pain was the 
primary limitating factor, but he also experienced decreased 
strength, largely due to increased pain with increased effort 
as no significant trophic changes were noted tin the shoulder 
girdle musculature.  Left shoulder x-rays demonstrated mild 
acromioclavcular and glenhumeral degenerative changes.  The 
veteran was diagnosed as having status post Bankart repair 
for recurrent left shoulder anterior dislocation, with 
residual pain, weakness, and severe range of motion 
limitations.  

The Board acknowledges that the veteran's left shoulder 
disability is characterized by pain and limitation of motion; 
however, 30 percent evaluation currently assigned is the 
maximum allowable evaluation under Diagnostic Code 5201 based 
on limitation of motion of the nondominant or minor arm.  38 
C.F.R. 4.71a, Diagnostic Code 5201 (2007).  Accordingly, the 
Board must consider other diagnostic criteria.

A higher evaluation of 40 percent is warranted under 
Diagnostic Code 5200 if there is evidence of unfavorable 
ankylosis of the (minor) scapulohumeral articulation with 
abduction limited to 25 degrees from the side.  38 C.F.R. 
4.71a (2007).  A 40 percent evaluation is warranted if there 
is evidence of fibrous union of the humerus under Diagnostic 
Code 5202.  Id.  A 50 percent evaluation is warranted for 
nonunion of the humerus (false flail joint).  An 80 percent 
evaluation is warranted for loss of head of the humerus 
(flail shoulder) under Diagnostic Code 5202.  Id.
Diagnostic Codes 5200 and 5202, however, are not applicable 
for evaluating the veteran's service-connected left shoulder 
disability because there is no evidence of  any ankylosis of 
scapulohumeral articulation or impairment of the humerus.

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for a left shoulder 
disability, that doctrine is not applicable in the instant 
appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Cervical Spine & Left Upper Extremity Radiculopathy
The veteran's cervical spine disability has been rated as 30 
percent disabling under Diagnostic Code 5290, effective April 
17, 2000, the date of claim.

The veteran has testified that he is entitled to an increased 
disability rating for his cervical spine disability because 
he experiences occasional incapacitation episodes, 
characterized by numbness, radiating pain, weakness, and very 
limited range of motion.  He also testified that he 
experiences muscle spasms on a bi-weekly basis.  As to his 
left upper extremity radiculopathy, the veteran has argued 
that he is entitled to an increased disability rating because 
he experiences limitation of motion, severe pain, tension, 
and weakness.  Additionally, motion often produces 
crepitation in the elbow joint.  

The severity of a cervical spine disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.71a.  Effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  Effective September 
26, 2003, VA revised the criteria for evaluating diseases and 
injuries of the Spine, to include a renumbering of the 
diagnostic codes.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  VA later amended the intervertebral disc syndrome 
criteria to include a definition of incapacitating episodes 
which had been inadvertently omitted with publication of the 
final rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  This 
correction is effective September 26, 2003.  Id.  The Board 
may only consider and apply the "new" criteria as of the 
effective date of enactment, but may apply the "old" 
criteria for the entire appeal period. 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under Diagnostic Code 5290, a 10 percent evaluation will be 
assigned where there is slight limitation of motion of the 
cervical spine.  A 20 percent evaluation will be assigned 
where there is moderate limitation of motion of the cervical 
spine.  A 30 percent evaluation will be assigned where there 
is severe limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  

Under Diagnostic Code 5293, a 40 percent rating is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent rating is 
warranted when it was pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, lateral flexion to 45 degrees, and 
rotation to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V (as 
in effect prior to September 26, 2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.   § 4.71a).  
A General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R.   § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The medical evidence of record includes VA outpatient 
records, private treatment records, and VA examination 
reports dated in July 1999, March 2002, January 2004, and 
March 2005.  The Board acknowledges that the veteran has 
argued on several occasions that the VA examination reports 
are inaccurate and inconsistent; however, a review of the 
record reveals that the VA examination findings have been 
consistent with the veteran's VA and private treatment 
providers' findings.

Upon VA examination in July 1999, range of motion studies of 
the cervical spine demonstrated flexion to 55 degrees, 
extension to 20 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 30 degrees, right rotation to 55 
degrees, and left rotation to 60 degrees.  Flexion was 
limited by stiffness and all other ranges of motion were 
limited by pain.  There was no associated weakness.  Motor 
function and sensation of the upper extremities was intact.  
No abnormalities of the cervical spine were noted on x-ray.  

In May 2000, VA treatment records indicate that the veteran 
presented with complaints of neck stiffness.  Range of motion 
of the cervical spine was normal, except for extension 
limited to 20 degrees.  The veteran was diagnosed as having 
myofascial neck pain with stiffness; there was no evidence of 
radicular symptoms.  

In June 2000, range of motion studies of the cervical spine 
demonstrated flexion to 55 degrees, extension to 40 degrees, 
and right and left sided flexion to 30 degrees. There was 
weakness in the cervical extensors and decreased flexibility.  
A June 2000 MRI of the cervical spine revealed mild 
degenerative disc disease at C4-5, with mild posterior disc 
bulging, which causes mild narrowing of the spinal canal, but 
no chord impingement.  Facet and uncovertebral hypertrophic 
arthropathy causes moderate bilateral C4-5 neural foraminal 
narrowing and mild right C3-4 neural foraminal narrowing.  

Upon VA examination in March 2002, range of motion studies of 
the cervical spine demonstrated flexion to 60 degrees, 
extension to 5 degrees, right lateral flexion to 15 degrees, 
left lateral flexion to 15 degrees, right rotation to 60 
degrees, and left rotation to 50 degrees.  The veteran was 
diagnosed as having a chronic cervical strain.  The examiner 
indicated that the pain the veteran experienced with his left 
shoulder and cervical spine interfered with his concentration 
ability. The veteran had a decreased ability to participate 
in recreational sports, as well as drive and ride the bus due 
to pain and decreased range of motion.

A May 2003 MRI of the cervical spine revealed a disc bulging 
at C4-5, resulting in right foramina narrowing and mild canal 
narrowing without chord compression.  There was mild disc 
bugling at C3-4.  Additionally, there was medial deviation of 
the left true vocal chord suggesting paresis or paralysis.  

In November 2003, the veteran sustained a whiplash injury to 
the neck after a motor vehicle accident.  The accident 
exacerbated the veteran's chronic neck pain.  In December 
2003, flexion was to 30 degrees.  Extension was to 20 
degrees.  Lateral flexion was to 25 degrees, bilaterally.  
Rotation was to 40 degrees, bilaterally.  

In January 2004, the veteran was afforded an additional VA 
examination.  Physical examination demonstrated radiation of 
pain to both shoulders on movement.  There was no muscle 
spasm.  There was tenderness at C5 through C7.  Range of 
motion was limited by pain.  Range of motion was not limited 
by fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis.  Flexion was to 25 degrees.  
Extension was to 20 degrees.  Lateral flexion, bilaterally, 
was to 30 degrees.  Rotation was to 50 degrees, bilaterally.  
Pain began at the endpoints of ranges of motion.  Motor and 
sensory function of the upper extremities was within normal 
limits.  Reflexes in the biceps and triceps were 2+ and 
equal.  No peripheral nerves were involved.  The examiner 
indicated that the veteran's diagnosis should be changed to 
cervical degenerative joint disease with radiculopathy.  He 
reasoned that the veteran had constant neck pain, which 
radiated to both upper extremities causing numbness.  
Although neurological examination did not reveal any weakness 
or sensory changes, clinically, there was radiculopathy.  
Also, there was tenderness with markedly decreased range of 
motion of the cervical spine.  The examiner indicated that 
the veteran should be restricted from activities that 
involved prolonged standing and walking, heavy lifting, and 
frequent bending of the neck.  In an addendum, the VA 
examiner indicated that range of motion was decreased and 
limited by pain in all directions with signs of radiculopathy 
and tenderness at C5 through C7.  Neurological examination 
was unremarkable and x-ray findings were negative, these 
findings were consistent with the established diagnosis of 
chronic cervical strain with limitation of motion, pain and 
radiculopathy to both upper extremities.  

In February and March 2004, physical therapy records 
demonstrated minimal/moderate improvement in cervical spine 
symptoms and increased cervical flexibility.  Flexion was to 
60 degrees.  Extension was to 40 degrees, with pain.  Left 
lateral flexion was to 25 degrees, with pain.  Right lateral 
flexion was to 40 degrees.  Rotation was to 50 degrees, 
bilaterally.  

In February 2004, cervical spine x-rays demonstrated that all 
the cervical vertebrae were normal in size and shape.  Bony 
alignment of the spine demonstrated no evidence of 
spondylolysis or spondylolisthesis.  Prevertebral soft 
tissues were normal.  There was no evidence of subluxation 
from flexion to extension.  

An August 2004 MRI report demonstrated no changes since May 
2003.  There was mild posterior disc bulging at C3-4 and C4-5 
without significant spinal canal stenosis or cord 
impingement.  There was mild right C3-4 neural foramina 
narrowing.  Right posterolateral disc bulging at C4-5 causes 
moderate right neural foraminal narrowing.  There was 
associated uncovertebral osteophyte formation and 
hypertrophic facet arthropathy at this level.  There was also 
a small left posterior paracentral disc bulge with a possible 
small annular tear at C5-6.  There was no evidence of gross 
focal disc herniation, significant spinal canal stenosis, 
cord impingement, or chord signal abnormality at any level. 

Upon VA examination in March 2005, range of motion studies of 
the cervical spine demonstrated flexion to 15 degrees, 
limited by pain.  Extension was to 10 degrees, with pain.  
Left lateral flexion was to 5 degrees, with pain.  Right 
lateral flexion was to 10 degrees.  Rotation was to 30 
degrees, bilaterally.  

In February 2006, a radiographic report of the cervical spine 
demonstrated a normal cervical spine.  There was no evidence 
of subluxations.  

The Board will initially address whether the veteran is 
entitled to a disability rating under the former rating 
criteria.  The RO has assigned a 30 percent disability rating 
for the veteran's service-connected cervical spine 
disability.  The veteran is currently in receipt of the 
maximum schedular rating available under Diagnostic Code 5290 
(in effect prior to the 2003 revision).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, but notes that a higher rating based on 
pain and functional loss is not available when the maximum 
disability rating available under the applicable diagnostic 
code has already been assigned.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); VA O.G.C. Prec. Op. No. 36-97, 63 
Fed. Reg. 31,262 (1998).  Thus, a rating in excess of 30 
percent based on functional loss is not available.

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the cervical spine.  
The veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For example, under Diagnostic Code 5287, favorable ankylosis 
of the cervical spine was rated as 30 percent disabling and 
unfavorable ankylosis of the cervical spine was rated as 40 
percent disabling.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
In this case, however, the veteran's cervical spine 
disability is not manifested by ankylosis, nor does the 
veteran so contend.  Thus, the Board finds that Diagnostic 
Code 5287 is not for application.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, as in effect prior to September 26, 2003.  That 
provision provides that residuals of a fracture of the 
vertebra, without cord involvement, was rated as 60 percent 
disabling where there was abnormal mobility requiring a neck 
brace (jury mast).  With spinal cord involvement, being 
bedridden, or requiring long leg braces, a 100 percent rating 
was warranted.  In other cases, a disability due to residuals 
of a vertebral fracture was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable vertebral body deformity.  The Board has duly 
considered this provision, but finds that the evidence does 
not show, nor does the veteran contend, that his service-
connected cervical spine disability requires the use of a 
neck brace or long leg braces, nor is the veteran bedridden.  
Thus, the Board finds that this provision does not apply in 
this case.

An increased rating is also not available under the former 
rating criteria Diagnostic Code 5293 for intervertebral disc 
syndrome.  As noted, the veteran does not have a confirmed 
diagnosis of intervertebral disc syndrome. Although VA 
treatment reports dated in June 2000 indicated a diagnosis of 
mild degenerative disc disease, upon VA examination in 
January 2004 the veteran was diagnosed as having chronic 
cervical strain with radiculopathy to the upper extremities.  
The VA examiner indicated that neurological examination did 
not reveal any weakness or sensory changes.  Upon VA 
examination in March 2005, there was no indication of the 
presence of intervertebral disc syndrome.  Additionally, 
there is no clinical evidence of cervical disc herniation, 
nerve root compression, neuroforaminal stenosis, or cervical 
spinal stenosis such as to warrant an increased evaluation 
under the former rating criteria of Diagnostic Code 5293.   
June 2000, May 2003, and August 2004 MRI reports have not 
demonstrated any chord compression or impingement.  Moreover, 
February 2004 and February 2006 radiographic reports have 
demonstrated a normal cervical spine.  It is further noted 
that radicular symptoms associated with the veteran's 
cervical spine were not documented until the January 2004 VA 
examination, after his November 2003 whiplash injury.

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria also 
do not provide for a rating in excess of 30 percent for the 
veteran's service-connected cervical spine disability.  As 
set forth above, repeated range of motion testing shows that 
the veteran's cervical spine symptomatology does not fall 
within the criteria for a disability rating in excess of 30 
percent.  Again, the veteran's cervical spine disability has 
not been shown to be manifested by ankylosis, nor does the 
veteran so contend.  Accordingly, a disability rating in 
excess of 30 percent is not warranted for the veteran's 
orthopedic manifestations under the amended criteria.

As noted, radicular symptoms associated with the veteran's 
cervical spine disability were documented upon VA examination 
in January 2004.  Under the regulations revised effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The medical evidence of record does not reveal 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months, such as to 
warrant a disability rating in excess of 30 percent.  

The veteran, however, has been awarded separate disability 
ratings for the neurological manifestations of his cervical 
spine disability under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  Although the veteran was not diagnosed as having 
radicular symptoms until the January 2004 VA examination, 
effective September 23, 2002, the date of the change in law, 
the veteran has been awarded separate 10 percent disability 
ratings for his right and left upper extremity radiculopathy.  
The veteran has perfected an appeal with respect to the 10 
percent rating assigned to his left upper extremity 
radiculopathy under Diagnostic Code 8515.  

Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the median nerve for the major 
or minor nerve.  A 30 percent is warranted for moderate 
incomplete paralysis for the major hand and a 20 percent 
rating for the minor hand.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.  A 70 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the major hand, and a 60 percent evaluation for the 
minor hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, DC 8515.  

The veteran's left upper extremity disability is 
characterized by radiating pain into the shoulders, it does 
not rise to the level of moderate incomplete paralysis.  Upon 
VA examination in January 2004, sensory and motor function in 
the upper extremities was within normal limits.  Reflexes in 
the biceps and triceps were 2+ and there was no peripheral 
nerve involvement.  Accordingly, a disability rating in 
excess of 10 percent is not warranted for the veteran's left 
upper extremity disability.

In conclusion, entitlement to a disability rating in excess 
of 30 percent for the cervical spine disability and an 
initial disability rating in excess of 10 percent for left 
upper extremity radiculopathy is denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a left shoulder disability is denied.

Entitlement to a disability rating in excess of 30 for a 
cervical spine disability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left upper extremity radiculopathy is denied.


REMAND

The veteran is seeking service connection for depression.  
The Board regrets any further delay in this case; however, 
additional evidentiary development is necessary.  

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d). 

In May 2005, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
as secondary to his service-connected disabilities.   The 
veteran has testified that he is entitled to service 
connection for depression because his physical ailments 
affect his mental health.  In support of his claim the 
veteran has submitted statements from his social worker and 
from a private treatment provider.  The record also includes 
private treatment records from Kaiser Permanente.

Kaiser Permanente records indicate that, in June 2005, the 
veteran submitted to a mental status examination.  At that 
time, the veteran's mood was euthymic; he was oriented in all 
three spheres; and his thought content and speech were 
appropriate and relevant.  There was no evidence of suicidal 
or homicidal ideation, problems with orientation or memory, 
and his current judgment was assessed as good.  He was 
diagnosed as having mild single episode major depressive 
disorder.  Cocaine and alcohol dependence were noted; 
however, they were in full sustained remission.  In July 
2005, it was noted that the veteran continued to grieve loss 
of activity due to his injuries.  His other stressors 
included problems with his wife and at work.

In October 2006, A.D., the veteran's licensed social worker 
indicated that the veteran was first seen in June 2005, and 
presented with symptoms of depression.  The veteran had 
indicated that he had suffered long term injuries during 
service and that his depressive symptoms increased as his 
physical abilities decreased.  General household activities, 
such as mowing the lawn, had become impossible.  The examiner 
noted that the veteran, however, gained a great deal of 
esteem and value in himself from performing ordinary physical 
activities, as well as from sports.  

In January 2006, S.S., the veteran's treatment provider at 
the Kaiser Lancaster Department of Behavioral Health 
indicated that veteran was receiving treatment for major 
depressive disorder.  The veteran presented with complaints 
of chronic pain, secondary to injuries to his neck, shoulder, 
and cervical spine.  The veteran had become increasingly 
depressed over his physical problems.  The veteran had 
indicated that the loss of functioning had resulted in 
sadness, isolative tendencies, frustration, irritability, 
sporadic eating, and restless sleep.  His anxiety and 
dysphoria appeared to be more directly related to his 
deteriorating medical and physical condition and intense 
pain, rather, than to his depressive disorder.  In August 
2007, S.S. indicated that the veteran had been under his 
care, since June 2005, for major depressive disorder.  He 
indicted that in his medical opinion, it was more likely than 
not that the veteran's depressive disorder was related to his 
current physical conditions, which were service-connected.  
This condition had increased in severity and the veteran was 
currently receiving treatment and taking medications.  In 
light of the aforementioned evidence, the Board finds that an 
examination would be helpful in the adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
psychiatric examination.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner in connection with  the 
examination.  If depression is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's depression was caused 
or worsened by his service-connected 
disabilities. 

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


